Citation Nr: 0106837	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1984 
through November 1988.  This matter comes before the Board of 
Veteran's Appeals (BVA or Board) on appeal from a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO), which 
denied the benefit sought on appeal.   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
substantially modified the circumstances under which VA's 
duty to assist a claimant applies, and how that duty is to be 
discharged.  This law eliminates the concept of a well-
grounded claim, and provides that the VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

In the instant case, the Board notes the service medical 
records for the veteran's active service period have been 
obtained.  The veteran states that while playing football in 
November 1986, he injured his left ankle, right thumb, and 
left shoulder.  Though service medical records indicate 
treatment to the thumb and ankle, no treatment is noted for 
the left shoulder.  Nevertheless, the veteran states that the 
shoulder has given him periodic problems since the incident 
in 1986, and treatment has been mainly self-medication with 
over-the-counter drugs.  The veteran's VA medical records 
indicate statements from the veteran that he is experiencing 
pain.  However, the veteran has not been afforded a VA 
examination to determine whether any current disorder is 
present, and if so, whether it is in any way related to 
service.  Given the veteran's contention, the Board finds 
that a VA examination is necessary to the equitable 
disposition of this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his left 
shoulder between the date of his 
separation from service and the date of 
his claim for VA benefits, as well as 
subsequent to the VA treatment record 
dated February 23, 2000.  If the veteran 
reports additional treatment, after 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claim file.

2.  The veteran should be afforded an 
examination of his left shoulder to 
determine the nature and etiology of any 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, offer an 
opinion as to whether the veteran 
currently has a left shoulder disorder, 
and, if so, whether it is related to the 
November 1986 football injury the veteran 
sustained during service.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claim 
file or, in the alternative, the claim 
file, must be made available to the 
examiner for review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/ or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


